Citation Nr: 9910983	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of removal 
or resection of the 4th, 5th, 6th, and 7th costal cartilages, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1979.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted a claim 
for an increased rating, to 20 percent, for residuals of 
resection of the 5th and 6th costal cartilages.  By rating 
decision dated in July 1998 the rating was increased, to 30 
percent, and the disability was recharacterized as residuals 
of removal or resection of the 4th, 5th, 6th, and 7th costal 
cartilages.  Since the increased rating claim has not been 
withdrawn, an increased rating above 30 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).


FINDING OF FACT

The appellant's service-connected residuals of removal or 
resection of the 4th, 5th, 6th, and 7th costal cartilages are 
currently manifested by complaints of pain and recurrent 
dislocation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected residuals of removal or resection of 
the 4th, 5th, 6th, and 7th costal cartilages have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5299-5297 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the appellant has submitted evidence which is sufficient to 
justify a belief that his claim for an increased rating is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v Derwinski, 1 Vet. App. 78 (1990).  That is, he has 
presented a claim which is plausible.  Generally, a claim for 
an increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination was performed pursuant to the appellant's 
claim for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  He has 
not asserted and there is nothing in the record that shows 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

The service medical records reveal that in April 1978 the 
veteran complained of a "large lump" approximately 5 to 6 
centimeters on the left side of the chest at the end of a 
surgical scar.  The surgical scar was a residual of peptic 
ulcer disease surgery which had taken place several years 
earlier.  A January 1979 surgical consultation report 
assessed the mass as a dislocation of the left costal margin 
which could be reduced with pressure.

The veteran was hospitalized at the VA Medical Center (MC) in 
Little Rock, Arkansas, from February 20, 1979, to March 5, 
1979, and underwent excision of floating costal cartilage.  
The hospitalization report suggested a link between the 
abdominal surgery and the dislocation of the costal 
cartilage.  The record indicated that the left 7th costal 
cartilage was excised.

The veteran was again hospitalized at the Little Rock VAMC 
from April 30, 1979, to May 9, 1979, due to recurrence of 
dislocated cartilage above the level of the previous 
excision.  While hospitalized, he underwent excision of the 
left 5th and 6th costal cartilages.  His January 1979 
retirement examination with addenda noted the excision 
surgeries and indicated that the residuals were not 
disabling.

By rating decision dated in April 1980 service connection was 
granted for residuals of resection of the 5th and 6th costal 
cartilages and assigned a noncompensable disability 
evaluation for that disorder.  Based on the veteran's 
complaints of pain during a February 1986 personal hearing 
and the fact that pain was noted on testing the area of the 
costal cartilage surgery, the disability evaluation was 
increased to 10 percent in an April 1986 rating decision.

The Board has reviewed the post-service medical evidence of 
record, including all VA examinations and VA treatment 
reports.  These records reveal that the veteran has 
sporadically but consistently sought treatment for pain and 
recurrent dislocation in the area of the left costal 
cartilage.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Recent 
treatment records do not reveal objective findings of 
dislocation of the cartilage.  A September 1996 VA outpatient 
record of assessment by thoracic surgery indicated that 
physical examination failed to reveal dislocation or crepitus 
of the area in question.  The physician indicated that 
surgery was not warranted and that he "[w]ould recommend 
permanent disability."

In December 1996 the veteran underwent a VA examination to 
determine the severity of his service-connected disorder.  He 
reported dull, aching pain in the left costal cartilage area 
at rest and excruciating pain lasting 21/2 to 31/2  hours for no 
apparent reason or due to certain movements like lifting, 
twisting, and turning.  He stated that he took aspirin for 
the pain, and that his problems associated with the residuals 
of the removal or resection of the costal cartilages led, in 
part, to the dissolution of two marriages.  Objectively, the 
examiner reported "exquisite tenderness" and palpable 
defects in the area of the excision of the cartilages.  There 
was no swelling.

The 6th, 7th, and 8th ribs showed deformity on X-ray which the 
examiner attributed to a possible operative defect near the 
costal chondral junctions.  The ribs had a slightly angulated 
and deformed appearance, but it appeared that the costal 
chondral junctions were intact.  The diagnosis was "[s]tatus 
post resection of the anterior left 5th and 6th costal 
cartilages with residual pain."

During his September 1997 personal hearing the veteran and 
his representative raised for the first time their belief 
that the veteran's service-connected costal cartilage 
disability included the 4th and 7th costal cartilage as well 
as the 5th and 6th cartilages.  They provided an operative 
report from the May 1979 surgery which indicated that the 4th 
costal cartilage was removed at the same time as the 5th.  By 
rating decision dated in July 1998 the veteran's disability 
evaluation was increased to 30 percent and his disorder was 
recharacterized as residuals of removal or resection of the 
4th, 5th, 6th, and 7th costal cartilages.

The appellant's residuals of removal or resection of the 4th, 
5th, 6th, and 7th costal cartilages are currently evaluated as 
30 percent disabling as analogous to Diagnostic Code 5297 for 
removal of the ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(1998).  Diagnostic Code 5297 provides a 30 percent rating 
for the removal of 3 or 4 ribs, a 40 percent rating for the 
removal of 5 or 6 ribs, and a 50 percent rating where more 
than 6 ribs have been removed.  Id.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 30 percent disability 
rating under Diagnostic Code 5297.  The most recent medical 
evidence, the 1996 VA examination, noted only false motion, 
shortened cartilage, and residual pain.  There was no 
swelling, and X-rays revealed that the ribs were not removed 
but were only slightly angulated due to the surgical trauma.  
Furthermore, it did not appear that all of the costal 
cartilage in the affected area had been removed.  Thus, the 
Board finds that the current evaluation of 30 percent is 
appropriate under Diagnostic Code 5297.

A higher evaluation is not warranted under Diagnostic Code 
5297 as there is no evidence that the veteran's costal 
cartilage disability is the equivalent to the removal of 5 or 
6 ribs.  The Board is cognizant of the September 1996 
thoracic surgery evaluation that recommended permanent 
disability; however, the Board does not interpret this 
statement to mean total disability.  The fact that the 
veteran is currently rated at the 30 percent disability level 
satisfies this recommendation.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") in this case.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
an increased rating is not warranted on the basis of this 
regulation.  As noted above, the evidence of record shows 
that the veteran's primary complaint is of pain.  He has 
indicated that this pain in its severest form is not constant 
and that he takes aspirin for relief.  While the veteran has 
asserted that he has difficulty working due to the pain and 
dislocation of the costal cartilage, the most recent VA 
examination noted that he was working as a pastor at his 
church.  Thus, there does not seem to be functional loss 
which would warrant a rating higher than the current 
disability evaluation.  Further, the Board believes that the 
current rating by analogy clearly incorporates the veteran's 
complaints of pain in his present award, particularly in 
light of the fact that all of his ribs and significant 
cartilage in the affected area remains intact.


ORDER

A claim for entitlement to an increased rating for residuals 
of removal or resection of the 4th, 5th, 6th, and 7th costal 
cartilages is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

